Case 1:20-cv-01405-LO-IDD Document 1 Filed 11/17/20 Page 1 of 20 PageID# 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


 DEVIN G. NUNES                               )
                                              )
         Plaintiff,                           )
                                              )
 v.                                           )            Case No. 1:20-cv-1405
                                              )
                                              )            TRIAL BY JURY
 WP COMPANY, LLC                              )            IS DEMANDED
 d/b/a The Washington Post                    )
                                              )
 -and-                                        )
                                              )
 ELLEN NAKASHIMA                              )
                                              )
         Defendants.                          )
                                              )



                                 COMPLAINT
         Plaintiff, Devin G. Nunes (“Plaintiff” or “Nunes”), by counsel, files the following

 Complaint against Defendants, WP Company, LLC d/b/a The Washington Post (“WaPo”)

 and Ellen Nakashima (“Nakashima”), jointly and severally.

         Plaintiff seeks (a) compensatory damages and punitive damages in a total sum to

 be determined by the Jury, (b) prejudgment interest on the principal sum awarded by the

 Jury from November 9, 2020 to the date of Judgment at the rate of six percent (6%) per

 year pursuant to § 8.01-382 of the Virginia Code (1950), as amended (the “Code”), and

 (c) court costs pursuant to Title 28 U.S.C. § 1920 – arising out of the Defendants’

 defamation and negligence.




                                              1
Case 1:20-cv-01405-LO-IDD Document 1 Filed 11/17/20 Page 2 of 20 PageID# 2




                                 I. INTRODUCTION

        1.     Plaintiff is Ranking Member of the House Permanent Select Committee on

 Intelligence (the “House Intelligence Committee”). On November 9, 2020, Defendants

 published an article in Virginia entitled, “White House official and former GOP

 political operative Michael Ellis named as NSA general counsel” (the “Article”). In

 the Article, Defendants attributed to Plaintiff statements he never made and beliefs he

 never held. Defendants falsely accused Plaintiff of dishonesty, deception, lying to the

 American public, spreading disinformation, lack of integrity, and ethical improprieties.

 Defendants exposed Plaintiff to public ridicule, scorn, and contempt.        Their false

 statements severely prejudiced Plaintiff in his employment as a U.S. Congressman.

        2.     In the Article, Defendants knowingly published the following false facts:

  No.   Defamatory Statement                Published By     Published To     Date

  1     “In March 2017, [Michael Ellis]   WaPo               Subscribers/     11/09/2020
        gained publicity for his                             Readers
        involvement in a questionable     Nakashima
        episode involving Nunes, who                         Twitter
        was given access at the White
        House to intelligence files that
        Nunes believed would buttress his
        baseless claims of the Obama
        administration spying on Trump
        Tower”

  2     “News reports stated that Ellis     WaPo             Subscribers/     11/09/2020
        was among the White House                            Readers
        officials who helped Nunes see      Nakashima
        the documents — reportedly late                      Twitter
        at night, earning the episode the
        nickname ‘the midnight run.’
        [Three White House officials tied
        to sharing of intelligence files
        with Devin Nunes]




                                            2
Case 1:20-cv-01405-LO-IDD Document 1 Filed 11/17/20 Page 3 of 20 PageID# 3




 (each a “Defamatory Statement”, and collectively, the “Defamatory Statements”).

           3.   The millions who read the Defamatory Statements clearly understood

 them to be of or concerning Plaintiff and clearly understood them to convey a defamatory

 meaning, including that Plaintiff engaged in unethical, dishonest and improper conduct.

 [E.g.https://twitter.com/AshaRangappa_/status/1326268737792569344 (“Nunes has been

 acting like a gd freakshow ever since his Scooby run to the White House in March 2017

 and Michael Ellis showed him some intel in the SCIF that had been captured about HIM

 (Nunes). Since then he has been on a DESPERATE mission to undercut the intelligence

 community”);     https://twitter.com/okourgiantakis/status/1326020116748890112       (“As

 soon as you see the name Devin Nunes, you know fakery and falsehoods are afoot.

 Insane. The man helped commit impeached crimes. Seditious s---show”)].

           4.   In this case, Plaintiff seeks presumed damages, actual damages and

 punitive damages as a result of Defendants’ statements and actions. In addition, Plaintiff

 seeks a permanent injunction prohibiting Defendants from repeating the defamatory

 speech.

                                      II. PARTIES

           5.   Plaintiff, Devin G. Nunes (“Nunes” or “Plaintiff”), is a citizen of

 California. He works in Washington, D.C. As a member of the House Intelligence

 Committee, he participates in oversight of the U.S. national security apparatus, including

 the intelligence-related activities of seventeen agencies, departments, and other elements

 of the United States Government, most of which is located in Northern Virginia and D.C.

 [https://nunes.house.gov/about/; https://www.devinnunes.com/bio]. Nunes’ career as a

 United States Congressman is distinguished by his honor, dedication and service to his




                                             3
Case 1:20-cv-01405-LO-IDD Document 1 Filed 11/17/20 Page 4 of 20 PageID# 4




 constituents and his country, his honesty, integrity, ethics, and reputation for truthfulness

 and veracity. Plaintiff was primarily injured in Virginia as a result of the Defendants’

 defamation. The brunt of the personal and professional injury he suffered as a result of

 Defendants’ publications occurred in Virginia.

        6.      Defendant, WaPo, is a limited liability company organized and existing

 under the laws of the State of Delaware with its principal place of business in

 Washington, D.C. None of WaPo’s members is a citizen of California. Published in

 Springfield, Virginia, the Washington Post has the largest print circulation

 (1,900,000+/week) in the Virginia/District of Columbia/Maryland area. WaPo has more

 than 1,500,000 digital subscribers in the United States. 16,700,000 people follow WaPo

 on Twitter. Over 6,834,900 people follow WaPo using Facebook. WaPo is at home in

 Virginia.   WaPo is registered to transact business in Virginia (VA SCC Id. No.

 T0232795); it maintains a registered office and registered agent in Glen Allen, Virginia

 (Henrico County); it has millions of subscribers in Virginia; it targets Virginians every

 minute of every day with advertisements of all kinds and earns millions of dollars in

 annual revenues from its Virginia source customers.

        7.      Nakashima is a citizen of the District of Columbia. She is a national

 security reporter for WaPo. [https://www.washingtonpost.com/people/ellen-nakashima/].

                           III. JURISDICTION AND VENUE

        8.      The United States District Court for the Eastern District of Virginia has

 subject matter jurisdiction over this action pursuant to Title 28 U.S.C. § 1332 (Diversity).

 The parties are citizens of different States. The amount in controversy exceeds the sum

 of $75,000, exclusive of interest and costs.




                                                4
Case 1:20-cv-01405-LO-IDD Document 1 Filed 11/17/20 Page 5 of 20 PageID# 5




        9.      WaPo is at home in Virginia and is subject to general personal jurisdiction

 in Virginia. See, e.g., Witt v. Reynolds Metals Co., 240 Va. 452, 397 S.E.2d 873 (1990).

 Nakashima is subject to specific personal jurisdiction in Virginia pursuant to Virginia’s

 long-arm statute, § 8.01-328.1(A)(1), (A)(3) and (A)(4), as well as the Due Process

 Clause of the United States Constitution. She engages in a persistent, continuous and

 ongoing course of conduct in Virginia. She has minimum contacts with Virginia such

 that the exercise of personal jurisdiction over her comports with traditional notions of fair

 play and substantial justice and is consistent with the Due Process Clause of the United

 States Constitution.   Plaintiff’s claims directly arise from and relate to Defendants’

 publication of false and defamatory statements in Virginia. Calder v. Jones, 465 U.S. 783

 (1984); Keeton v. Hustler Magazine, Inc., 465 U.S. 770 (1984).

        10.     Venue is proper in this Court pursuant to Title 18 U.S.C. §§ 1391(b)(1)

 and (b)(2). The focus of the Article and key witness to Defendants’ defamation –

 Michael Ellis – resides in Alexandria, Virginia.

                             IV. STATEMENT OF FACTS

        11.     The Defamatory Statements are false for the following reasons:

                a.      The “midnight run” “episode” never happened;

                b.      Plaintiff never made a “surreptitious visit to the White House

 grounds” in March 2017;




                                              5
Case 1:20-cv-01405-LO-IDD Document 1 Filed 11/17/20 Page 6 of 20 PageID# 6




               c.      “News reports”1 did not state that Plaintiff was attempting to

 access intelligence files that would “buttress his baseless claims of the Obama

 administration spying on Trump Tower”;

               d.      Plaintiff never “believed” that any intelligence files would buttress

 a claim Plaintiff made that the Obama administration was spying on Trump Tower;

               e.      Plaintiff never made the “baseless” claim – or any claim – that the

 Obama administration spied on Trump Tower. Indeed, prior to publication of the Article,

 Defendants knew from prior reporting that Plaintiff said the exact opposite – that there

 was no evidence of any wiretap on Trump Tower.2 Defendants falsely attributed

 Defamatory Statements to Plaintiff. See, e.g., Masson v. New Yorker Magazine, Inc., 501

 U.S. 496, 510-511 (1991) (“False attribution of statements to a person may constitute


        1
                Upon information and belief, one of the “News reports” referred to in the
 Article is a “report” manufactured by New York Times reporters Adam Goldman,
 Matthew Rosenberg and Maggie Haberman, well-known for spreading false statements
 and defamation on behalf of anonymous “sources” at the FBI and State Department.
 [https://www.nytimes.com/2017/03/30/us/politics/devin-nunes-intelligence-reports.html].
 In the report, Goldman et al. represented that unidentified “American officials” told the
 New York Times that a pair of White House officials, Ezra Cohen-Watnick and Michael
 Ellis, “helped provide Representative Devin Nunes of California, a Republican and the
 chairman of the House Intelligence Committee, with the intelligence reports that showed
 that President Trump and his associates were incidentally swept up in foreign
 surveillance by American spy agencies.” Significantly, the Goldman report does not
 say that Ellis helped Plaintiff “see intelligence files that Nunes believed would
 buttress his baseless claims of the Obama administration spying on Trump Tower”.
        2
               See, e.g., https://www.npr.org/2017/03/15/520252977/house-intelligence-
 chair-no-evidence-of-alleged-trump-tower-wiretap (“House Intelligence Committee
 Chairman Devin Nunes said on Wednesday he doesn’t believe “there was an actual tap of
 Trump Tower”); https://www.boston.com/news/politics/2017/03/19/intel-documents-
 offer-no-evidence-of-spying-on-trump-tower/amp (“‘Was there a physical wiretap of
 Trump Tower?        No there never was’”); https://www.businessinsider.com/obama-
 wiretapped-trump-tower-evidence-intelligence-committee-2017-3?amp (“‘We don't have
 any evidence that took place,’ Nunes said. ‘I don't think there was an actual tap of Trump
 Tower.’”).



                                             6
Case 1:20-cv-01405-LO-IDD Document 1 Filed 11/17/20 Page 7 of 20 PageID# 7




 libel, if the falsity exposes that person to … [hatred, contempt, ridicule, or obloquy, or

 which causes him to be shunned or avoided, or which has a tendency to injure him in his

 occupation]… A fabricated quotation may injure reputation in at least two senses, either

 giving rise to a conceivable claim of defamation. First, the quotation might injure

 because it attributes an untrue factual assertion to the speaker … Second, regardless of

 the truth or falsity of the factual matters asserted within the quoted statement, the

 attribution may result in injury to reputation because the manner of expression or even

 the fact that the statement was made indicates a negative personal trait or an attitude the

 speaker does not hold.”) (citing Selleck v. Globe International, Inc., 166 Cal.App.3d

 1123, 1132, 212 Cal.Rptr. 838 (1985) (“Falsely ascribing statements to a person which

 would have the same damaging effect as a defamatory statement about him is libel”);

 Kerby v. Hal Roach Studios, Inc., 53 Cal.App.2d 207, 213, 127 P.2d 577 (1942) (“A libel

 need not be a statement directly referring to a person and stating something defamatory

 about him. It may as well be accomplished by falsely putting words into the mouth or

 attaching them to the pen of the person defamed and thus imputing to such person a

 willingness to use them, where the mere fact of having uttered or used the words would

 produce” harm to the plaintiff’s reputation)); Levesque v. Doocy, 560 F.3d 82, 89-90 (1st

 Cir. 2009) (false attribution of comments to plaintiff encouraged listeners to form

 negative conclusions about plaintiff tending to harm his reputation); Nelson v. Time, Inc.,

 2014 WL 940448, at * 1 (Cal. App. 2014) (“If a jury believes Nelson did not make the

 statements attributed to him, it could conclude that defendants’ false attribution was made

 with knowledge of the falsity or reckless disregard for the truth. Accordingly, Nelson has

 established a prima facie case of defamation and false light”); Tharpe v. Saunders, 285




                                             7
Case 1:20-cv-01405-LO-IDD Document 1 Filed 11/17/20 Page 8 of 20 PageID# 8




 Va. 476, 737 S.E.2d 890 (2013) (“Saunders’ statement of fact—‘Tharpe told me that

 Tharpe was going to screw the Authority like he did Fort Pickett’—if believed by the

 hearer as coming from Tharpe, by its very nature is alleged to have defamed Tharpe and

 Shearin. Therefore, regardless of the truth or falsity of the matters asserted in the quote

 attributed to Tharpe, Saunders’ statement is an actionable statement of fact.”).

        12.     In addition to publishing the Article in print and online, Defendants

 targeted Plaintiff by excessively republishing the Article to a third audience – their

 followers on Twitter. [https://twitter.com/washingtonpost/status/1325987811720310787

 (16,700,000    followers)    https://twitter.com/nakashimae/status/1325967147940503552

 (80,200 followers)].

        13.     The Article was republished millions of times in Virginia, including by

 WaPo’s agents and followers, by Politico and its agents in Arlington, Virginia, and by

 many others in Virginia, Washington D.C., and elsewhere, e.g.:

        https://twitter.com/radleybalko/status/1326151684406521857

        https://twitter.com/RiegerReport/status/1325943335920558080

        https://twitter.com/NoahBookbinder/status/1326250776335880206

        https://twitter.com/Susan_Hennessey/status/1325950542661767168

        https://twitter.com/acoyne/status/1326157568335630337

        https://twitter.com/dnvolz/status/1325935811771166726

        https://twitter.com/kentbrew/status/1326010591543058432

        https://twitter.com/kait_au_lait/status/1325937040354144256

        https://twitter.com/peterwsinger/status/1326229636842315776

        https://twitter.com/KenDilanianNBC/status/1326010468725624833




                                              8
Case 1:20-cv-01405-LO-IDD Document 1 Filed 11/17/20 Page 9 of 20 PageID# 9




        https://twitter.com/JonHutson/status/1325991932699488261

        https://twitter.com/shanvav/status/1325998561717346304

        https://twitter.com/davetroy/status/1327991064691691520

        https://twitter.com/mvhaydencenter/status/1326213745928966144

        https://www.lawfareblog.com/how-did-trump-loyalist-come-be-named-nsa-
 general-counsel-and-what-should-biden-do-about-it

        https://www.rawstory.com/2020/11/white-house-pressured-pentagon-to-appoint-
 notorious-ex-devin-nunes-aide-as-top-lawyer-at-the-nsa-report/

        https://www.politico.com/newsletters/playbook/2020/11/10/the-last-gasp-of-
 trumpism-490857

                         COUNT I – DEFAMATION PER SE

        14.     Plaintiff restates paragraphs 1 through 13 of this Complaint, and

 incorporates them herein by reference.

        15.     WaPo and Nakashima made, published and republished numerous false

 factual statements of and concerning Plaintiff.    These false statements are detailed

 verbatim above. WaPo and Nakashima published the false statements without privilege

 of any kind.

        16.     The Defamatory Statements constitute defamation per se. The statements

 accuse and impute to Plaintiff an unfitness to perform the duties of an office or

 employment for profit, or the want of integrity in the discharge of the duties of such

 office or employment, including dishonesty, deceit, fraud, malfeasance, lack of ethics,

 lack of veracity, and independently tortious acts.    The Defamatory Statements also

 prejudice Plaintiff in his profession and employment as a United States Congressman.

        17.     By publishing the Article on the Internet and by tweeting the Article to

 over 17,000,000 followers on Twitter, WaPo and Nakashima knew or should have known



                                            9
Case 1:20-cv-01405-LO-IDD Document 1 Filed 11/17/20 Page 10 of 20 PageID# 10




  that their Defamatory Statements would be republished over and over by third-parties to

  Plaintiff’s detriment.     Republication by WaPo and Nakashima’s followers, WaPo

  subscribers, mainstream media, and users of Twitter was the natural and probable

  consequence of WaPo and Nakashima’s actions and was actually and/or presumptively

  authorized by WaPo and Nakashima. In addition to its original publications in print,

  online and on Twitter, WaPo and Nakashima are liable for the millions of republications

  of the false and defamatory statements by third-parties under the republication rule.

  Weaver v. Beneficial Finance Co., 199 Va. 196, 199-200, 98 S.E.2d 687 (1957); Moore v.

  Allied Chemical Corp., 480 F.Supp. 364, 376 (E.D. Va. 1979).

         18.     Defendants’ Defamatory Statements harmed Plaintiff and his reputation,

  causing presumed damages and actual damages. On November 17, 2020, Plaintiff served

  on Defendants at the place of publication a written notice specifying the statements in the

  Article that are defamatory and demanding, inter alia, that those statements be retracted

  and/or corrected and removed from the Internet.           Upon information and belief,

  Defendants will refuse and fail to retract and correct the Defamatory Statements.

         19.     WaPo and Nakashima published the Defamatory Statements with actual or

  constructive knowledge that they were false or with reckless disregard for whether they

  were false. Defendants acted with actual malice and reckless disregard for the truth for

  the following reasons:

                 a.        Prior to publication of the Article, Nakashima knew the

  Defamatory Statements were false and harbored serious doubts as to the veracity of her




                                              10
Case 1:20-cv-01405-LO-IDD Document 1 Filed 11/17/20 Page 11 of 20 PageID# 11




  sources.   First, Nakashima knew there was no “midnight run”.3          In March 2017,

  Plaintiff’s communications director, Jack Langer, expressly advised Nakashima, both off

  the record and on the record, that the story about a “dead-of-night excursion” or

  “midnight run” was inaccurate.     Further, on March 27, 2017, Plaintiff appeared on

  CNN and repeated that there was no “surreptitious” “midnight run”. Plaintiff confirmed

  on air that, far from the “surreptitious” visit to the White House grounds that WaPo

  reported on March 30, 2017, Plaintiff met with a source in the middle of the day “when

  the sun was out” and spontaneously stopped to chat with numerous people he saw there,

  including foreign dignitaries. His visit was part of the House Intelligence Committee’s

  ongoing oversight investigation into concerns that Americans’ identities were not

  protected (masked) properly in intelligence reports or were unmasked improperly.

  [https://www.youtube.com/watch?v=4DKGXZ7Sx_M]. In November 2020, Nakashima

  published the Defamatory Statements about a “midnight run” in spite of her prior

  knowledge that no such “dead-of-night excursion” ever took place. Second, Nakashima


         3
                  On March 26, 2017, WaPo published a story in which it falsely claimed
  that Plaintiff had visited the White House grounds “late” in the evening in a “dead-of-
  night excursion” to view “classified documents”. Nakashima contributed to the story.
  [https://www.washingtonpost.com/world/national-security/chairman-and-partisan-the-
  dual-roles-of-devin-nunes-raise-questions-about-house-
  investigation/2017/03/26/2c95ade2-1096-11e7-9b0d-
  d27c98455440_story.html?utm_term=.36e08e1b033b]. The story included many false
  details provided by Democrat Adam Schiff (“Schiff”), then Ranking Member of the
  House Intelligence Committee, and his staff (who are mis-identified in the story as
  “congressional officials”), including that Plaintiff “swapped cars and slipped away from
  his staff”. The story was designed to ridicule Plaintiff as having acted in a strange,
  paranoid manner and having engaged in a late night “midnight run” to the White House.
  On March 30, 2017, WaPo doubled-down on the fictitious narrative by reiterating that
  Plaintiff had reviewed the “intelligence files” “during a surreptitious visit to the White
  House grounds last week.” [https://www.washingtonpost.com/world/national-
  security/three-white-house-officials-tied-to-files-shared-with-house-intelligence-
  chairman/2017/03/30/de4b8c30-1589-11e7-9e4f-
  09aa75d3ec57_story.html?itid=lk_interstitial_manual_10].


                                             11
Case 1:20-cv-01405-LO-IDD Document 1 Filed 11/17/20 Page 12 of 20 PageID# 12




  blindly relied upon and republished statements by “sources” – Adam Schiff (and his

  staff) and the NYT story by Goldman et al. – that Nakashima knew to be inherently

  unreliable. Nakashima knew from her experience as a national security reporter and from

  her conversations with Schiff and his staff that Schiff and “congressional officials” acting

  at his direction, who sponsored the false “midnight run” narrative, had an axe to grind

  against Plaintiff and a reason to lie. AdvanFort Co. v. Maritime Executive, LLC, 2015

  WL 4603090, at * 8 (E.D. Va. 2015) (“If, in fact, TME knew of the bad blood between

  Plaintiffs and Defendant Cartner, it would have indeed had obvious reason to doubt

  Cartner’s veracity and the accuracy of his statements given the blatantly hostile and

  sarcastic tone of the Article.”). Nakashima also knew that Goldman, Rosenberg and

  Haberman habitually republished false and defamatory statements supplied to them by

  the Democrats, the FBI, and the State Department (CIA). Nakashima had every reason to

  doubt the “midnight run” narrative fed to the press by Schiff and simply repeated by

  Goldman. Nakashima ignored the obvious fact that she was dealing with persons with no

  first-hand knowledge, who had a nefarious agenda and who meant harm to Plaintiff.

  Third, Nakashima made up facts out of whole cloth, including that Plaintiff “believed”

  that “intelligence files” at the White House would “buttress his baseless claims of the

  Obama administration spying on Trump Tower.” Nakashima did not have one shred of

  evidence to support her statement about Plaintiff’s “belief” because, in truth, she

  completely fabricated the accusation. Based on her own prior reporting and her review

  of reporting by numerous other media outlets, including the New York Times, CNBC,

  CBS, Politico, Mother Jones, Business Insider and the AP, Nakashima knew that Plaintiff

  had made no “claims” – “baseless” or otherwise – that the Obama administration spied




                                              12
Case 1:20-cv-01405-LO-IDD Document 1 Filed 11/17/20 Page 13 of 20 PageID# 13




  on Trump Tower. Indeed, Nakashima knew that in each and every reported instance,

  without any exception, Plaintiff stated the exact opposite: that there was no wire-tapping

  of Trump Tower. [https://www.nytimes.com/2017/03/15/us/politics/trump-wiretap-claim-

  obama-comey-congress.html (“‘I don’t think there was an actual tap of Trump Tower’

  and        that   Mr.   Trump,     if   taken    literally,   is   simply     ‘wrong.’”);

  https://www.theguardian.com/us-news/2017/mar/15/wiretap-trump-house-intelligence-

  committee (“Republican Devin Nunes says he does not believe there was ‘an actual

  tap of Trump Tower’ as committee leaders say they are still waiting for evidence”).4

  In spite of their actual knowledge of the truth, WaPo and Nakashima misreported a flat

  out lie.

                    b.    WaPo and Nakashima intentionally concealed the identities of the

  sources of the Defamatory Statements because WaPo and Nakashima knew that the

  sources were unreliable, disreputable, and, in the case of the wire-tapping misstatement,

  non-existent.

                    c.    WaPo and Nakashima conceived the story lines in advance of any

  investigation and then consciously published false statements that fit the preconceived

  stories. WaPo insisted on publishing the narrative that Plaintiff is a Trump sycophant.


             4
                 WaPo and Nakashima’s own prior reporting demonstrates that they knew
  Plaintiff never claimed that the Obama administration had wire-tapped Trump Tower.
  [https://www.washingtonpost.com/news/the-fix/wp/2017/03/15/the-evidence-of-trump-
  tower-being-wire-tapped-just-does-not-exist/ (“Devin Nunes confirms it: The evidence
  of Trump Tower being wiretapped just doesn’t seem to exist”);
  https://www.washingtonpost.com/world/national-security/chairman-and-partisan-the-
  dual-roles-of-devin-nunes-raise-questions-about-house-
  investigation/2017/03/26/2c95ade2-1096-11e7-9b0d-
  d27c98455440_story.html?utm_term=.46361f5bc28e (“Nunes has been at odds with
  Trump in a few cases, most notably when Nunes said that Trump was simply ‘wrong’
  about the claim that Obama had ordered a wiretap of Trump Tower to listen to the
  Republican presidential candidate”)].


                                              13
Case 1:20-cv-01405-LO-IDD Document 1 Filed 11/17/20 Page 14 of 20 PageID# 14




  Plaintiff’s statements that there was no wiretap on Trump Tower did not fit WaPo’s

  narrative, so WaPo and Nakashima falsified facts to fit the narrative after the fact.

                 d.      WaPo and Nakashima abandoned all journalistic standards and

  integrity, including WaPo’s own code of ethics, in writing, editing, and publishing the

  Article. WaPo and Nakashima did not seek the truth or report it. They betrayed the truth

  for the sake of their institutional bias against Plaintiff. The Article is an example of

  opposition research published by WaPo and Nakashima acting as alter egos for others,

  including Schiff, as part of a lengthy campaign against Plaintiff, who has repeatedly

  shown the media’s full participation in promoting the Russia collusion hoax. Rather than

  minimize harm, WaPo and Nakashima set out to inflict maximum pain and suffering on

  Plaintiff in order to harm Plaintiff’s reputation.      WaPo and Nakashima never once

  considered the long-term implications of the extended reach and permanence of the

  Article. They refuse to be accountable; refuse to acknowledge their mistakes; refuse to

  retract; refuse to correct; and, of course, refuse to apologize.

                 e.      WaPo and its agents harbor an institutional hostility, hatred,

  extreme bias, spite and ill-will towards Plaintiff and President Trump, going back many

  years. This bias and prejudice motivated WaPo and Nakashima to publish intentionally

  false statements about Plaintiff. WaPo and Nakashima intended to inflict harm through

  knowing or reckless falsehoods.

                 f.      WaPo, Nakashima and their agents reiterated, repeated and

  excessively published and republished the false defamatory statements about Plaintiff out

  of a desire to hurt Plaintiff and to permanently stigmatize him. The defamation set in

  motion by Nakashima on November 9, 2020 continues unabated and unapoligetically.




                                                14
Case 1:20-cv-01405-LO-IDD Document 1 Filed 11/17/20 Page 15 of 20 PageID# 15




  [See   https://www.washingtonpost.com/outlook/2020/11/13/deep-state-putsch-pentagon-

  trump/ (“Nunes showed up at the White House at midnight three months into Trump’s

  presidency. Cohen-Watnick backhanded him a sheaf of documents purporting to show

  illegal intelligence surveillance of Trump’s campaign. The result of the midnight ride

  was political theater — or, you might say, a hoax. The Obama administration hadn’t

  committed crimes. Team Trump had. (Michael Ellis,5 formerly chief counsel to Nunes,

  was part of this shadow play.”)].

                 g.     WaPo published the Article out of reprisal or revenge. Plaintiff

  exposed WaPo’s prior misreporting about the Russia collusion hoax, which led to public

  exposure of WaPo’s agenda and embarrassment on national television. [See, e.g.,

  https://www.foxnews.com/transcript/ig-report-confirms-steele-dossier-used-to-justify-

  spying-on-carter-page (“The [IG] report was a disaster for the credibility of our

  bureaucratic class in Washington. But it’s also a big, big problem for the American news

  media. They were exposed as liars and know-nothings, as well. We could [cite] you a

  million examples of this, but we’re going to give you just a few because they paint the

  picture. Here’s one. In early 2018, Washington Post intelligence and national security

  correspondent, Shane Harris, lectured Kim Strassel of The Wall Street Journal – someone

  who’s frequently on this show – about how little she knew about the story. ‘Yes,’ he

  wrote condescendingly, ‘I am telling you the dossier was not used as the basis for a FISA

  warrant on Carter Page,’ – end quote. Now, you may wonder how he could have known

  that since the FISA warrant was classified. He’s never explained. But it doesn’t matter.

  It was false. And now we know it’s false. But here’s the key: Harris has not apologized



         5
                 This is a hyperlink to the Article.


                                               15
Case 1:20-cv-01405-LO-IDD Document 1 Filed 11/17/20 Page 16 of 20 PageID# 16




  or even acknowledged his role in repeating falsehoods. ‘Democracy dies in darkness,’

  right? No. His motives remain shrouded in darkness.”)]. In February 2020, Plaintiff

  sued WaPo over other false reports. In November 2020, WaPo published the Defamatory

  Statements in a story about Michael Ellis as a political and personal attack upon Plaintiff.

  The Article was a calculated act of revenge by WaPo and Nakashima to further injure

  Plaintiff’s reputation.

          20.     As a direct result of WaPo and Nakashima’s defamation, Plaintiff suffered

  presumed damages and actual damages, including, but not limited to, insult, pain,

  embarrassment, humiliation, mental suffering, injury to his reputation, costs and other

  out-of-pocket expenses, in a sum to be determined by the Jury.

                                COUNT II – NEGLIGENCE

          21.     Plaintiff restates paragraphs 1 through 20 of this Complaint, and

  incorporates them herein by reference.

          22.     As a media organization and national security reporter, holding themselves

  out to the public as purveyors of truthful statements and trusted sources of information,

  WaPo and Nakashima owed Plaintiff a professional duty to exercise that degree of care

  which ordinarily prudent persons in the same profession exercise under similar conditions

  and a legal duty of reasonable care to prepare and publish the Article in such a manner so

  as to avoid causing damage to Plaintiff. In an era plagued by social media, where the risk

  of unreasonable harm from a single publication is entirely foreseeable, indeed certain,

  media defendants owe a duty to investigate and verify facts prior to publication,

  especially where, as here, the truth can be determined and harm prevented with minimal




                                              16
Case 1:20-cv-01405-LO-IDD Document 1 Filed 11/17/20 Page 17 of 20 PageID# 17




  effort.    The failure to investigate and verify facts and to publish in a manner that

  increases or maximizes the risk of harm constitutes negligence.

            23.   Defendants breached their duties and were negligent by publishing the

  statement that Plaintiff made “claims” that the Obama administration wire-tapped Trump

  Tower. Defendants, inter alia, ignored their own prior reporting, ignored the reporting of

  over ten (10) mainstream media outlets, ignored Jack Langer’s statements, and ignored

  Plaintiff’s 14-plus minute interview with Wolf Blitzer. Defendants had the means and

  methods to determine the truth. A reasonable person in the circumstances here would

  have researched and reviewed prior reporting, and determined whether Plaintiff ever

  made a statement about the Obama administration wire-tapping or spying on Trump

  Tower. The relevant customs and practices of media organizations, including WaPo, are

  to investigate the accuracy of facts prior to publication. Defendants ignored their own

  code of ethics and ignored customs and practices in the media and journalism industry.

            24.   Defendants’ actions and omissions constitute negligence.

            25.   As a direct result of WaPo and Nakashima’s negligence, Plaintiff suffered

  actual damages in a sum to be determined by the Jury.

                                COUNT III – INJUNCTION

            26.   Plaintiff restates paragraphs 1 through 25 of this Complaint, and

  incorporates them herein by reference.

            27.   Defendants, acting in concert, disseminated false and defamatory

  statements that caused irreparable harm to Plaintiff. Plaintiff is unable to repair his

  reputation with the persons that Defendants unilaterally contacted, especially the millions




                                              17
Case 1:20-cv-01405-LO-IDD Document 1 Filed 11/17/20 Page 18 of 20 PageID# 18




  of WaPo subscribers and viewers and millions more on Twitter whose identities are

  unknown.

         28.    Monetary damages will not provide an adequate remedy for Plaintiff

  because, in the event Defendants continue to defame Plaintiff, he would be required to

  bring a succession of lawsuits to deter Defendants from continuing to defame Plaintiff.

  Monetary damages may not effectively deter “judgment proof” or wealthy defendants.

         29.    In light of the balance of the hardships between Plaintiff and Defendants, a

  remedy in equity is warranted because Defendants remain able to express themselves in a

  manner that does not repeat the Defamatory Statements.

         30.    The public interest would be served by an injunction narrowly tailored to

  prohibit repetition of the statements set forth in paragraph 2 that qualify as defamatory

  under Virginia law because such an injunction does not threaten to silence Defendants

  completely.

         31.    Because Defendants have engaged in repeated acts of defamation per se,

  and the defamatory conduct at issue threatens to continue in the future, Defendants

  should be permanently restrained and enjoined from publishing the Defamatory

  Statements set forth in paragraph 2 to recipients in and outside Virginia by mail, wire,

  email, text message, encrypted or private message, or social media.




                                             18
Case 1:20-cv-01405-LO-IDD Document 1 Filed 11/17/20 Page 19 of 20 PageID# 19




         Plaintiff alleges the foregoing based upon personal knowledge, public statements

  of others, and records in his possession. Plaintiff believes that substantial additional

  evidentiary support, which is in the exclusive possession of WaPo, Nakashima, and their

  agents and other third-parties, will exist for the allegations and claims set forth above

  after a reasonable opportunity for discovery.

         Plaintiff reserves his right to amend this Complaint upon discovery of additional

  instances of Defendants’ wrongdoing.



                     CONCLUSION AND REQUEST FOR RELIEF

         WHEREFORE, Plaintiff respectfully requests the Court to enter Judgment against

  Defendants, jointly and severally, as follows:

         A.      Compensatory damages in a sum determined by the Jury;

         B.      Punitive damages in an amount to be determined by the Jury;

         C.      Prejudgment interest at the rate of six percent (6%) per annum until paid;

         D.      Postjudgment interest at the rate of six percent (6%) per annum until paid;

         E.      Injunctive relief as requested in Count III above;

         F.      Costs and other recoverable amounts as allowed by law;

         G.      Such other relief as is just and proper.



                            TRIAL BY JURY IS DEMANDED



  DATED:         November 17, 2020




                                               19
Case 1:20-cv-01405-LO-IDD Document 1 Filed 11/17/20 Page 20 of 20 PageID# 20




                          DEVIN G. NUNES



                          By:   /s/ Steven S. Biss
                                Steven S. Biss (VSB # 32972)
                                300 West Main Street, Suite 102
                                Charlottesville, Virginia 22903
                                Telephone:     (804) 501-8272
                                Facsimile:     (202) 318-4098
                                Email:         stevenbiss@earthlink.net

                                Counsel for the Plaintiff




                                      20
